The present application is being examined under the pre-AIA  first to invent provisions

DETAILED ACTION
Claims 1-20 are pending in the Claim Set filed 8/18/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-20 are rejected as indefinite since they depend from claim 209, which is not currently pending. To further compact prosecution of instantly claimed invention, claims 17-20 are examined to be dependent on clam 1 in the Claim Set filed 8/18/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Double Patenting over a Patent

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8414525 (herein ‘525)
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘525 claims are directed to common subject matter. 
Instant claims are directed to a balloon catheter for delivering a therapeutic agent to target site in a blood vessel, the balloon catheter comprising: a coating layer overlying an exterior surface of a balloon, the coating layer comprising a
therapeutic agent and at least one first additive, wherein: the therapeutic agent is selected from the group consisting of paclitaxel, rapamycin, beta-lapachone, biologically active vitamin D, and combinations thereof; and the at least one first additive comprises a PEG fatty ester selected from the group consisting of PEG laurates, PEG oleates, PEG stearates, PEG glyceryl laurates, PEG glyceryl oleates, PEG glyceryl stearates, PEG sorbitan monolaurates, PEG sorbitan monooleates, PEG sorbitan stearates, PEG sorbitan laurates, PEG sorbitan oleates, PEG sorbitan palmitates, and combinations thereof; and a biocompatible polymer; wherein the biocompatible polymer is present in an adherent layer; wherein the adherent layer is positioned between the coating layer and the exterior surface of the balloon.
‘525 claims are directed to a balloon catheter for delivering a therapeutic agent to target site in a blood vessel, the balloon catheter comprising a coating layer overlying an exterior surface of a balloon, the coating layer comprising a therapeutic agent and at least one first additive, wherein the therapeutic agent is selected from the group consisting of paclitaxel, rapamycin, and combinations thereof; and the at least one first additive comprises a PEG fatty esters, and an adherent layer between the coating layer and the exterior surface of the balloon, the adherent layer comprising a biocompatible polymer.
Instant Claims and ‘525 claims are obviously directed to common subject matter. Thus, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to provide a balloon catheter for delivering a therapeutic agent to target site in a blood vessel having a coating layer comprising a therapeutic agent and an additives wherein an adherent layer is positioned between the coating layer and the exterior surface of the balloon as instantly claimed in view of the ‘525 claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9764065 (herein ‘065).
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘065 claims are directed to common subject matter. 
Instant claims are directed to a balloon catheter for delivering a therapeutic agent to target site in a blood vessel, the balloon catheter comprising: a coating layer overlying an exterior surface of a balloon, the coating layer comprising a
therapeutic agent and at least one first additive, wherein: the therapeutic agent is selected from the group consisting of paclitaxel, rapamycin, beta-lapachone, biologically active vitamin D, and combinations thereof; and the at least one first additive comprises a PEG fatty ester selected from the group consisting of PEG laurates, PEG oleates, PEG stearates, PEG glyceryl laurates, PEG glyceryl oleates, PEG glyceryl stearates, PEG sorbitan monolaurates, PEG sorbitan monooleates, PEG sorbitan stearates, PEG sorbitan laurates, PEG sorbitan oleates, PEG sorbitan palmitates, and combinations thereof; and a biocompatible polymer; wherein the biocompatible polymer is present in an adherent layer; wherein the adherent layer is positioned between the coating layer and the exterior surface of the balloon.
 ‘065 claims are directed to a medical device for delivering a therapeutic agent to a tissue, the medical device comprising a coating layer overlying an exterior surface of the medical device, the coating layer comprising a therapeutic agent and at least one water soluble additive, wherein the medical device is a stent, a stent graft, or a balloon catheter; the therapeutic agent is a water insoluble drug chosen from paclitaxel, rapamycin, daunorubicin, doxorubicin, lapachone, 


vitamin D2, vitamin D3, and combinations thereof; the at least one water-soluble additive comprises a PEG fatty ester selected from the group consisting of PEG laurates, PEG oleates, PEG stearates, PEG glyceryl laurates, PEG glyceryl oleates, PEG glyceryl stearates, PEG sorbitan monolaurates, PEG sorbitan monooleates, PEG sorbitan stearates, PEG sorbitan laurates, PEG sorbitan oleates, and PEG sorbitan palmitates; further comprising an adherent layer between the exterior surface of the medical device and the coating layer.
Instant Claims and ‘065 claims are obviously directed to common subject matter. Thus, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to provide a balloon catheter for delivering a therapeutic agent to target site in a blood vessel having a coating layer comprising a therapeutic agent and an additives wherein an adherent layer is positioned between the coating layer and the exterior surface of the balloon as instantly claimed in view of the ‘065 claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9937159 (herein ‘159)
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘159 claims are directed to common subject matter. 
Instant claims are directed to a balloon catheter for delivering a therapeutic agent to target site in a blood vessel, the balloon catheter comprising: a coating layer overlying an exterior surface of a balloon, the coating layer comprising a
therapeutic agent and at least one first additive, wherein: the therapeutic agent is selected from the group consisting of paclitaxel, rapamycin, beta-lapachone, biologically active vitamin D, and combinations thereof; and the at least one first additive comprises a PEG fatty ester selected from the group consisting of PEG laurates, PEG oleates, PEG stearates, PEG glyceryl laurates, PEG glyceryl oleates, PEG glyceryl stearates, PEG sorbitan monolaurates, PEG sorbitan monooleates, PEG sorbitan stearates, PEG sorbitan laurates, PEG sorbitan oleates, PEG sorbitan palmitates, and combinations thereof; and a biocompatible polymer; wherein the biocompatible polymer is present in an adherent layer; wherein the adherent layer is positioned between the coating layer and the exterior surface of the balloon; wherein the coating layer further comprises a second additive; wherein the at least one first additive is PEG-20 sorbitan monolaurate, and the second additive is selected from the group consisting of gluconolactone, sorbitol and combinations thereof.
	‘159 claims are directed to a balloon catheter comprising a coating layer overlying an exterior surface of the balloon catheter, wherein: the balloon catheter is sized and configured for insertion into a passage of a respiratory system;  the coating layer comprises a water insoluble drug and a combination of a first additive and a second additive;  the water insoluble drug is chosen from paclitaxel and rapamycin; the first additive is chosen from PEG-20 sorbitan monolaurate, PEG-20 sorbitan monooleate, or N-octanoyl N-methylglucamine;  and the second additive is chosen from sorbitol, glucose, sucrose, lactobionic acid, gluconolactone, meglumine, lactic acid, gentisic acid, or combinations thereof; wherein: the first additive is PEG-20 sorbitan monolaurate;  and the second additive is sorbitol or wherein: the first additive is PEG-20 sorbitan monolaurate; and the second additive is sorbitol or gluconolactone; wherein the balloon catheter further comprises an adherent layer between the exterior surface and the coating layer.
Instant Claims and ‘159 claims are obviously directed to common subject matter. Thus, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to provide a balloon catheter for delivering a therapeutic agent to target site in a blood vessel having a coating layer comprising a therapeutic agent and an additives wherein an adherent layer is positioned between the coating layer and the exterior surface of the balloon as instantly claimed in view of the ‘159 claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10881644 (herein ‘644)
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘644 claims are directed to common subject matter. 
Instant claims are directed to a balloon catheter for delivering a therapeutic agent to target site in a blood vessel, the balloon catheter comprising coating layer overlying an exterior surface of a balloon, the coating layer comprising a therapeutic agent and at least one first additive, wherein the therapeutic agent is selected from the group consisting of paclitaxel, rapamycin, beta-lapachone, biologically active vitamin D, and combinations thereof; and the at least one first additive comprises a PEG fatty ester selected from the group consisting of PEG laurates, PEG oleates, PEG stearates, PEG glyceryl laurates, PEG glyceryl oleates, PEG glyceryl stearates, PEG sorbitan monolaurates, PEG sorbitan monooleates, PEG sorbitan stearates, PEG sorbitan laurates, PEG sorbitan oleates, PEG sorbitan palmitates, and combinations thereof; and a biocompatible polymer, wherein the biocompatible polymer is present in an adherent layer.
‘644 claims are directed to a balloon catheter comprising a coating layer overlying an exterior surface of the balloon catheter; and an adherent layer between the exterior surface and the coating layer, wherein: the balloon catheter is sized and configured for insertion into a passage of a respiratory system; the coating layer comprises a water insoluble drug and a combination of a first additive and a second additive the water insoluble drug is chosen from paclitaxel and rapamycin; the first additive is PEG-20 sorbitan onolaurate; and the second additive is gluconolactone; further comprising a top layer over the coating layer. The intended use of the catheter for insertion into a passage of a respiratory system does not create a structural difference, thus the intended use is not limiting.
Instant Claims and ‘644 claims are obviously directed to common subject matter. Thus, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to provide a balloon catheter for delivering a therapeutic agent to target site in a blood vessel having a coating layer comprising a therapeutic agent and an additives wherein an adherent layer is positioned between the coating layer and the exterior surface of the balloon as instantly claimed in view of the ‘644 claims.


Double Patenting over an Application

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 178-197 of copending Application No. 11942452 (herein ‘452). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘452 claims are directed to common subject matter. 
Instant claims are directed to a balloon catheter for delivering a therapeutic agent to target site in a blood vessel, the balloon catheter comprising coating layer overlying an exterior surface of a balloon, the coating layer comprising a therapeutic agent and at least one first additive, wherein the therapeutic agent is selected from the group consisting of paclitaxel, rapamycin, beta-lapachone, biologically active vitamin D, and combinations thereof; and the at least one first additive comprises a PEG fatty ester selected from the group consisting of PEG laurates, PEG oleates, PEG stearates, PEG glyceryl laurates, PEG glyceryl oleates, PEG glyceryl stearates, PEG sorbitan monolaurates, PEG sorbitan monooleates, PEG sorbitan stearates, PEG sorbitan laurates, PEG sorbitan oleates, PEG sorbitan palmitates, and combinations thereof; and a biocompatible polymer, wherein the biocompatible polymer is present in an adherent layer.
‘452 claims are directed to a balloon catheter for delivering a therapeutic agent to a target site of a blood vessel, the balloon catheter comprising: wherein:
an inflatable polyamide balloon; and a coating layer that adheres to an exterior surface of the inflatable polyamide balloon, the coating layer comprises a hydrophobic therapeutic agent and at least one water-soluble additive; the hydrophobic therapeutic agent is selected from the group consisting of paclitaxel, rapamycin, and combinations thereof; the at least one water-soluble additive comprises a PEG fatty ester selected from the group consisting of PEG laurates, PEG oleates, PEG stearates, PEG glyceryl laurates, PEG glyceryl oleates, PEG glyceryl stearates, PEG sorbitan monolaurates, PEG sorbitan monooleates, PEG sorbitan stearates, PEG sorbitan laurates, PEG sorbitan oleates, and PEG sorbitan palmitates; wherein the at least one water-soluble additive
is selected from the group consisting of PEG-20 sorbitan monolaurate, PEG-20 sorbitan
monostearate, and PEG-20 sorbitan monooleate; further comprising an adherent layer between the exterior surface of the inflatable polyamide balloon and the coating layer.
Instant Claims and ‘452 claims are obviously directed to common subject matter. Thus, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to provide a balloon catheter for delivering a therapeutic agent to target site in a blood vessel having a coating layer comprising a therapeutic agent and an additives wherein an adherent layer is positioned between the coating layer and the exterior surface of the balloon as instantly claimed in view of the ‘452 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 67, 10 and 19-31 of copending Application No. 13846089 (herein ‘089). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘089 claims are directed to common subject matter. 
Instant claims are directed to a balloon catheter for delivering a therapeutic agent to target site in a blood vessel, the balloon catheter comprising coating layer overlying an exterior surface of a balloon, the coating layer comprising a therapeutic agent and at least one first additive, wherein the therapeutic agent is selected from the group consisting of paclitaxel, rapamycin, beta-lapachone, biologically active vitamin D, and combinations thereof; and the at least one first additive comprises a PEG fatty ester selected from the group consisting of PEG laurates, PEG oleates, PEG stearates, PEG glyceryl laurates, PEG glyceryl oleates, PEG glyceryl stearates, PEG sorbitan monolaurates, PEG sorbitan monooleates, PEG sorbitan stearates, PEG sorbitan laurates, PEG sorbitan oleates, PEG sorbitan palmitates, and combinations thereof; and a biocompatible polymer, wherein the biocompatible polymer is present in an adherent layer.
‘089 claims are directed to a medical device for delivering a therapeutic agent to a tissue, the medical device comprising a coating layer overlying an exterior surface of the medical device, the coating layer comprising a therapeutic agent and an additive, wherein: the therapeutic agent is chosen from paclitaxel, rapamycin, and mixtures thereof; the additive is chosen from gluconolactone, glucoheptonolactone, glucooctanoic lactone, gulonic acid lactone, mannonic acid lactone, ribonic acid lactone, and combinations thereof; wherein the medical device includes one of is chosen from a balloon catheter, a perfusion balloon catheter, an infusion catheter, a cutting balloon catheter, a scoring balloon catheter, a laser catheter, an atherectomy
device, a debulking catheter, a stent, a filter, a stent graft, a covered stent, a patch, a wire, and a valve; further comprising an adherent layer between the exterior surface of the medical device and the coating layer.
Instant Claims and ‘089 claims are obviously directed to common subject matter. Thus, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to provide a balloon catheter for delivering a therapeutic agent to target site in a blood vessel having a coating layer comprising a therapeutic agent and an additives wherein an adherent layer is positioned between the coating layer and the exterior surface of the balloon as instantly claimed in view of the ‘089 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-32 of copending Application No. 17223641 (herein ‘641) . 
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘641 claims are directed to common subject matter. 
Instant claims are directed to a balloon catheter for delivering a therapeutic agent to target site in a blood vessel, the balloon catheter comprising coating layer overlying an exterior surface of a balloon, the coating layer comprising a therapeutic agent and at least one first additive, wherein the therapeutic agent is selected from the group consisting of paclitaxel, rapamycin, beta-lapachone, biologically active vitamin D, and combinations thereof; and the at least one first additive comprises a PEG fatty ester selected from the group consisting of PEG laurates, PEG oleates, PEG stearates, PEG glyceryl laurates, PEG glyceryl oleates, PEG glyceryl stearates, PEG sorbitan monolaurates, PEG sorbitan monooleates, PEG sorbitan stearates, PEG sorbitan laurates, PEG sorbitan oleates, PEG sorbitan palmitates, and combinations thereof; and a biocompatible polymer, wherein the biocompatible polymer is present in an adherent layer.
‘641 claims are directed to a medical device for delivering a therapeutic agent to a tissue, the medical device comprising a medical device coating overlying external surfaces of the medical device, wherein: the medical device coating comprises:
a drug coating layer containing a first therapeutic agent dispersed therein, the first
therapeutic agent being chosen from paclitaxel, rapamycin, daunorubicin, doxorubicin, lapachone, vitamin D2, vitamin D3, or combinations thereof; and, an adherent layer
wherein the first therapeutic agent is rapamycin, paclitaxel or a combination thereof.
wherein the drug coating layer further comprises an additive chosen from polyethylene glycol (PEG) laurates, PEG oleates, PEG stearates, PEG glyceryl laurates, PEG glyceryl oleates, PEG glyceryl stearates, PEG sorbitan monolaurates, PEG sorbitan monooleates, PEG sorbitan stearates, PEG sorbitan laurates, PEG sorbitan oleates, PEG sorbitan palmitates, or combinations thereof.
Instant Claims and ‘641 claims are obviously directed to common subject matter. Thus, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to provide a balloon catheter for delivering a therapeutic agent to target site in a blood vessel having a coating layer comprising a therapeutic agent and an additives wherein an adherent layer is positioned between the coating layer and the exterior surface of the balloon as instantly claimed in view of the ‘641 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7::00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/      Primary Examiner, Art Unit 1626